Exhibit 99.07 Southern Company Financial Overview (In Millions of Dollars) Three Months Ended December Year-to-Date December % Change % Change Consolidated – Operating Revenues -2.0% 1.2% Earnings Before Income Taxes 37.8% 13.7% Net Income Available to Common 69.5% 11.5% Alabama Power – Operating Revenues -3.2% -4.6% Earnings Before Income Taxes 42.3% 1.3% Net Income Available to Common 55 85.7% 0.1% Georgia Power – Operating Revenues 1.2% 5.4% Earnings Before Income Taxes 78 99.8% 25.8% Net Income Available to Common 54 103.3% 20.5% Gulf Power – Operating Revenues -5.5% -4.4% Earnings Before Income Taxes 29 34 -14.1% -13.4% Net Income Available to Common 19 21 -10.7% -13.6% Mississippi Power – Operating Revenues -6.9% -2.6% Earnings Before Income Taxes 20 25 -18.5% 7.7% Net Income Available to Common 16 16 0.7% 94 80 17.4% Southern Power – Operating Revenues 6.6% 9.3% Earnings Before Income Taxes 22 50 -56.5% 15.2% Net Income Available to Common 24 22 6.1% 23.5% Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications and rounding may be different from final results published in the Form 10-K.
